***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              DEEPALI RAY v. SURAJIT D. RAY
                       (AC 38865)
                       Keller, Mullins and Norcott, Js.

                                   Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    granting the defendant’s postjudgment motion for an order establishing
    his child support obligation in accordance with the child support and
    arrearage guidelines, as set forth in the applicable state regulations
    (§ 46b-215a-1 et seq.), and from the court’s denial of the relief that she
    had requested in her motion to reargue that ruling. The defendant sought
    the order when, pursuant to the dissolution judgment, his unallocated
    alimony and child support obligation had terminated. At the hearing on
    the motion for order, the parties presented evidence and testimony
    regarding their respective incomes. The defendant testified that he
    received deferred compensation in addition to his base salary, but that
    the amount of such compensation was indeterminate. A child support
    guidelines worksheet prepared by a family relations officer also was
    submitted to the trial court. Following the hearing, the trial court granted
    the defendant’s motion and ordered him to pay $288 in child support,
    which was the presumptive minimum amount pursuant to the schedule
    in the child support guidelines for parties whose combined net weekly
    income exceeded $4000. The court also declined to enter a supplemental
    child support order based on a percentage of the defendant’s deferred
    compensation income as the plaintiff had requested. Thereafter, the trial
    court granted the plaintiff’s motion to reargue but denied the relief
    requested therein, and this appeal followed. Held:
1. Contrary to the defendant’s assertion that the plaintiff had failed to provide
    a record that was adequate for review by failing to comply with the
    applicable rules of practice (§§ 64-1 and 67-4), the plaintiff’s claims were
    reviewable on appeal; the record included the transcripts of the relevant
    hearings, and this court was able to readily identify those portions of
    the transcripts that encompassed the trial court’s factual and legal find-
    ings with respect to its rulings and to discern the evidentiary basis, or
    lack thereof, for the arguments advanced by the parties.
2. The plaintiff could not prevail on her claim that the trial court erred by
    entering an order establishing the defendant’s child support obligation
    without making a finding as to his net income; the record indicated
    that, in determining the defendant’s child support obligation, the trial
    court had before it the parties’ financial affidavits and other evidence
    as to their net incomes, that the court specifically stated that it had
    taken all of the evidence presented into account in fashioning its child
    support order, and that it stated, referencing the child support guidelines
    worksheet, the amounts of the parties’ gross and net incomes that
    justified its order.
3. This court declined to review the plaintiff’s claim that the trial court, in
    making its findings, improperly relied on an unsworn child support
    guidelines worksheet that contained information that was contrary to
    the gross and net incomes set forth in the parties’ financial affidavits
    or testified to by the parties, the plaintiff having failed to properly
    preserve her claim for appeal: the plaintiff did not object to the submis-
    sion of the guidelines worksheet during the hearings on the parties’
    respective motions or to the trial court’s consideration of it on the
    grounds asserted on appeal, and the plaintiff’s motion to reargue did
    not refer to the guidelines worksheet; moreover, the plaintiff’s counsel
    admitted during the hearing on the motion to reargue that the guidelines
    worksheet was based on the defendant’s financial affidavit, which
    directly contradicted the plaintiff’s claim on appeal.
4. The plaintiff could not prevail on her claim that the trial court improperly
    failed to take into account the defendant’s income in excess of his base
    salary in determining his child support obligation, and, therefore, that
    its child support order did not comply with the child support guidelines:
    there was no indication in the record that the trial court did not consider
    the evidence regarding the defendant’s deferred compensation income,
    as it specifically stated during the hearings on the parties’ respective
    motions that it had considered all of the relevant evidence and testimony
    in making its order, and even if it had been provided with sufficient
    evidence to assign a predictable amount to the defendant’s bonus
    income, it nevertheless had the discretion to order only the presumptive
    minimum child support amount and to decline to enter any supplemental
    order given that the parties’ combined net weekly base salaries were
    in excess of $4000 per week; moreover, the court properly exercised
    its discretion by ordering the presumptive minimum amount of child
    support under the child support guidelines and declining to enter a
    supplemental order given the high incomes of the parties, the lack of
    any evidence as to any specialized or particular financial needs of the
    parties’ minor child, that other unmodified portions of the dissolution
    decree addressed payment for many additional expenses related to the
    child, and that the plaintiff presented little evidence to justify a higher
    amount or to show that the presumptive minimum amount would be
    inappropriate or inequitable, thereby requiring the application of the
    deviation criteria in the guidelines.
5. The trial court did not abuse its discretion in denying the relief requested
    by the plaintiff in her motion to reargue; the plaintiff’s counsel essentially
    argued at the hearing on the motion to reargue that the facts surrounding
    the defendant’s income had not clearly been presented to the court,
    which was an improper use of a motion to reargue, as the plaintiff did
    not present any evidence that the court had misapprehended or that
    could not have been discovered earlier and presented during the hearing
    on the defendant’s motion for order, and she did not request that the
    court consider any overlooked legal authority or claim.
           Argued May 22—officially released October 31, 2017

                              Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court, Shay,
J.; judgment dissolving the marriage and granting cer-
tain other relief; thereafter, the court, Jacobs, J., granted
the defendant’s motion for order and issued an order
regarding child support; subsequently, the court,
Jacobs, J., granted the plaintiff’s motion to reargue but
denied the relief requested therein, and the plaintiff
appealed to this court. Affirmed.
   Joseph T. O’Connor, for the appellant (plaintiff).
   Sarah E. Murray, with whom, on the brief, was Cait-
lin R. Trow, for the appellee (defendant).
                         Opinion

   KELLER, J. The plaintiff, Deepali Ray, appeals from
the judgment of the trial court granting the postjudg-
ment motion brought by the defendant, Surajit D. Ray,
for an order establishing his child support obligation to
the plaintiff in accordance with the state’s child support
and arrearage guidelines (guidelines), Regs. Conn. State
Agencies § 46b-215a-1 et seq. The plaintiff also appeals
from the judgment of the trial court, rendered after
argument, denying the relief requested in her postjudg-
ment motion for reargument and reconsideration. The
defendant sought an order establishing his child support
obligation when, pursuant to the judgment of dissolu-
tion rendered on August 11, 2008, his unallocated ali-
mony and child support obligation had terminated. On
appeal, the plaintiff claims that the court erred by (1)
establishing the defendant’s child support obligation
without making a finding as to his net income, (2) mak-
ing findings as to the parties’ gross and net incomes
based upon an unsworn child support guidelines work-
sheet (guidelines worksheet) prepared by a family rela-
tions officer where the information on the guidelines
worksheet was contrary to the evidence, and (3) failing
to take into account the defendant’s income in excess
of his base salary when it determined his child support
obligation. We affirm the judgment of the trial court.
   The following facts, as found by the trial court or
apparent from the record, and procedural history are
pertinent to our consideration of this appeal. The par-
ties were married on June 26, 1994, and they have one
minor child who was born on September 1, 2005. At
the time of the dissolution, the plaintiff was thirty-nine
years old and in good health. She has a masters degree
in business administration and was employed as a finan-
cial manager at Starwood Hotels and Resorts, earning
a base salary of $92,000 per year. She also was eligible
for bonuses. The defendant was thirty-six years old and
also in good health. He was employed as an executive
director at Morgan Stanley, earning a base salary of
$150,000 per year. He too was eligible for bonuses.
Following a trial, the court, Shay, J. dissolved the par-
ties’ marriage and made a finding ‘‘[t]hat taking into
consideration the factors set forth in General Statutes
§ 46b-82, including the age, education, earnings and
work experience of the [plaintiff], in light of the facts
and circumstances of this case, a time limited award
of alimony is appropriate.’’ The dissolution court also
made a finding ‘‘[t]hat the combined net weekly income
of the parties is $3145; that basic child support is $418
per week; and that the [defendant’s] share is $255 per
week . . . .’’
   The court further ordered that in the event that the
alimony should terminate for whatever reason and the
child was still a minor, commencing with the first day of
the first month following such termination, and monthly
thereafter, the defendant would pay to the plaintiff a
sum consistent with the then existing guidelines, or as
the court may otherwise direct, as child support until
such time as the child reached the age of eighteen years.
In the event, however, that the child turns eighteen
years old and is still in high school, pursuant to General
Statutes § 46b-84 (b), the child support order shall con-
tinue until the first day of the next month following the
child’s graduation from high school or his nineteenth
birthday, whichever occurs first.
   The court also ordered that the child’s extracurricular
expenses, including summer camp and day care
expenses, would be shared by the parties equally. The
plaintiff was ordered to maintain and pay for health
insurance for the child, so long as it is available to her
through her employment at a reasonable cost. In the
event that such insurance is unavailable to the plaintiff,
the defendant was ordered to ‘‘obtain and maintain
health insurance for the . . . child at his expense, so
long as he shall be obligated to pay child support [or
subject to] an educational support order pursuant to
General Statutes § 46b-56c, or an order based upon a
written agreement of the parties for postmajority educa-
tional support.’’ The dissolution judgment incorporated
the agreement of the parties that all unreimbursed medi-
cal, dental, orthodontic, optical, pharmaceutical, psy-
chiatric, and psychological expenses for the child would
be shared by the parties equally. The dissolution court
also reserved jurisdiction to enter an educational sup-
port order pursuant to § 46b-56c.
   Shortly after it rendered its judgment dissolving the
marriage, the dissolution court issued an amendment
and corrections to its memorandum of decision that
amended its original order of unallocated alimony and
child support. The dissolution court deviated from the
guidelines and entered financial orders providing that
the defendant was to pay to the plaintiff $3125 per
month as unallocated alimony and child support until
the death of either party, the remarriage of the plaintiff,
or August 31, 2015, whichever occurred first. In addi-
tion, commencing September 1, 2008, for so long as the
defendant had an outstanding alimony obligation to the
plaintiff, within two weeks after receipt by the defen-
dant of any gross additional cash compensation from his
employment, including, but not limited to, any salary,
bonus or incentive pay in excess of his base salary of
$150,000, the defendant was to pay to the plaintiff 25
percent of such gross additional cash compensation up
to and including the first $200,000 per year of such
additional compensation, as additional periodic unallo-
cated alimony and child support, until the death of
either party, the remarriage of the plaintiff, or August
31, 2015, whichever occurred first.
 On September 4, 2015, the defendant filed a postjudg-
ment motion for order requesting that the court enter
an order establishing his child support obligation in
accordance with the guidelines, as the plaintiff’s ali-
mony had terminated on August 31, 2015.
   On October 19, 2015, the court held a hearing on
the defendant’s motion. At the hearing, both parties
presented evidence and testimony regarding their
respective incomes, and during the hearing, the guide-
lines worksheet prepared by a family relations officer
was submitted to the court after it noted that it had
not been provided with one. The guidelines worksheet
reflected a combined net weekly income of $6000 using
the parties’ base salaries and allowing for permitted
deductions.
   The defendant requested that the court enter an order
of $288 weekly, which was the amount suggested on
the guidelines worksheet. The plaintiff submitted into
evidence her own child support calculations. The plain-
tiff requested, on the basis of her calculations, that the
trial court order the defendant to pay her child support
in the amount of $895 per week, or $3878 per month,
and that the court ‘‘consider the . . . [defendant’s]
deferred compensation . . . [a]nd include [it] in pro-
viding an order.’’
  The court, after stating that it had considered all of
the evidence, including the testimony of the parties, the
exhibits, the parties’ financial affidavits, and guidelines,
ordered the defendant to pay the requisite presumptive
minimum child support in the amount of $288, in accor-
dance with the guidelines.1 The court did not issue any
supplemental child support order based on the deferred
compensation the defendant receives in addition to his
base salary.
   On November 3, 2015, the plaintiff filed a motion for
reargument or reconsideration postjudgment (motion
to reargue). The court granted the plaintiff’s motion
and held a hearing on January 20, 2016. Following argu-
ment by counsel for both parties, the court denied the
plaintiff the relief she requested and determined that
its decision of October 19, 2015, would stand, reiterating
that it had ‘‘considered the . . . guidelines, the statu-
tory factors of criteria . . . [and] all the evidence that
was presented, including the financial affidavits and
their attachments.’’ This appeal followed.2 Additional
facts and procedural history will be set forth as nec-
essary.
   We begin with the well established standard of review
relative to domestic relations cases. ‘‘An appellate court
will not disturb a trial court’s orders in domestic rela-
tions cases unless the court has abused its discretion
or it is found that it could not reasonably conclude as it
did, based on the facts presented. . . . The trial court’s
findings are binding upon this court unless they are
clearly erroneous in light of the evidence and the plead-
ings in the record as a whole. . . . [T]o conclude that
the trial court abused its discretion, we must find that
the court either incorrectly applied the law or could
not reasonably conclude as it did. . . . In determining
whether a trial court has abused its broad discretion in
domestic relations matters, we allow every reasonable
presumption in favor of the correctness of its action.
A finding of fact is clearly erroneous when there is no
evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Citations omitted; internal quotation marks omitted.)
Valentine v. Valentine, 164 Conn. App. 354, 361,141 A.3d
884, cert. denied, 321 Conn. 917, 136 A.3d 1275 (2016).
   In Fox v. Fox, 152 Conn. App. 611, 619 n.3, 99 A.3d
1206, cert. denied, 314 Conn. 945, 103 A.3d 977 (2014),
we applied the abuse of discretion standard to our
review of a modification of a child support order, rea-
soning that the claims at issue ‘‘challenge the manner
in which the court applied the guidelines, not the appli-
cability of the guidelines or the extent thereof’’ and
that ‘‘[t]he parties do not dispute that the guidelines
governed the court’s decision on the plaintiff’s motion
to modify child support.’’ In the present case, the chal-
lenge on appeal is the manner in which the trial court
applied the guidelines.3
                             I
   Before we address the plaintiff’s claims, we must
consider the defendant’s assertion that the plaintiff has
failed to provide an adequate record for review by fail-
ing to comply with Practice Book § 64-1 and by failing
to support the arguments in her appellate brief with
appropriate citations to the record.
   First, the defendant argues that the plaintiff failed to
comply with Practice Book § 64-1 (a), thereby rendering
the record inadequate for review. ‘‘If an oral decision
is rendered, a signed transcript of the oral decision
should be created and filed for use in any appeal. If
the court fails to file an oral or written decision, the
appellant, who has the duty to provide an adequate
record for appellate review; see Practice Book § 61-10;
must file a notice to that effect with the appellate clerk
in accordance with Practice Book § 64-1 (b).’’ Gordon
v. Gordon, 148 Conn. App. 59, 66–67, 84 A.3d 923 (2014).
In the present case, the court did not file a written
memorandum of decision explaining its ruling, nor did
it prepare and sign a transcript of its oral ruling as
required by Practice Book § 64-1 (a). The plaintiff did
not file a motion pursuant to Practice Book § 64-1 (b)
providing notice that the court had not filed a written
decision or a signed transcript of its oral decision, nor
did the plaintiff take any additional steps to obtain a
decision in compliance with Practice Book § 64-1 (a).
  ‘‘When the record does not contain either a memoran-
dum of decision or transcribed copy of an oral decision
signed by the trial court stating the reasons for its deci-
sion, this court frequently has declined to review the
claims on appeal because the appellant has failed to
provide the court with an adequate record for review.
. . . Moreover, [t]he requirements of Practice Book
§ 64-1 are not met simply by filing with the appellate
clerk a transcript of the entire trial court proceedings.
. . . Despite an appellant’s failure to satisfy the require-
ments of Practice Book § 64-1, this court has, on occa-
sion, reviewed claims of error in light of an unsigned
transcript as long as the transcript contains a suffi-
ciently detailed and concise statement of the trial
court’s findings.’’ (Citations omitted; internal quotation
marks omitted.) Stechel v. Foster, 125 Conn. App. 441,
445, 8 A.3d 545 (2010), cert. denied, 300 Conn. 904, 12
A.3d 572 (2011); see also State v. Brunette, 92 Conn.
App. 440, 446, 886 A.2d 427 (2005), cert. denied, 277
Conn. 902, 891 A.2d 2 (2006).
  Although we do not countenance this violation of
our rules of practice, we are not persuaded that the
plaintiff’s failure to perfect the record as required by
Practice Book § 64-1 in the present case is fatal to her
appeal because the record before us includes the tran-
scripts of the court hearings and we can readily identify
those portions of the transcripts that encompass the
court’s factual and legal findings with respect to the
defendant’s motion for order and the plaintiff’s motion
to reargue.
   The defendant also argues that the plaintiff ‘‘runs
afoul’’ of Practice Book § 67-4 (c), which provides, in
relevant part, that the statement of the nature of the
proceedings and of the facts of the case in the appel-
lant’s brief ‘‘shall be supported by appropriate refer-
ences to the page or pages of the transcript or to the
document upon which the party relies . . . .’’ The
defendant also asserts that the argument section of the
plaintiff’s brief does not to comply with Practice Book
§ 67-4 (d) because, as required by this rule, it fails to
include ‘‘appropriate references to the statement of
facts or to the page or pages of the transcript or to the
relevant document upon which the [plaintiff] relies
. . . .’’ In his brief, the defendant describes, in detail,
a multitude of factual assertions by the plaintiff that he
claims are either unaccompanied by any citation to the
record, or are accompanied by citations to the record
that do not support her contentions. The defendant
claims that insofar as the plaintiff’s factual assertions
and arguments remain unsupported by appropriate cita-
tions to the record, they should be disregarded by this
court, citing Connecticut Coalition Against Millstone
v. Connecticut Siting Council, 286 Conn. 57, 87, 942
A.2d 345 (2008) (mere conclusory assertions regarding
claim, with no mention of relevant authority and mini-
mal or no citations from the record, will not suffice)
  We have reviewed the plaintiff’s principal and reply
briefs with the defendant’s assertions in mind. The
plaintiff has not completely disregarded the applicable
rules of appellate procedure. In some instances, we find
that the plaintiff has provided a citation to the record
or to an exhibit. Although at times the portion of the
record to which she cites does not seem to support her
argument, we cannot fault her attempt to make the
arguments that, in her view, are supported by the
record. In her reply brief, the plaintiff adequately count-
ers most of the defendant’s complaints by clarifying
parts of the record where her assertions are supported
with adequate citations.
  Despite the existence of some deficiencies in the
presentation of the appeal, we will review the plaintiff’s
claims on appeal because we are able, from the trial
court record, which consisted of short testimony and
only a few exhibits, to discern the evidentiary basis, or
lack thereof, for the arguments advanced by both
parties.
                             II
   The plaintiff’s first claim is that the trial court erred
by entering an order establishing the defendant’s child
support obligation without making a finding as to his
net income. We agree with the defendant that the record
in this case directly contradicts the plaintiff’s claim that
the court did not make a finding as to the defendant’s
net income.
   In ruling on the defendant’s motion for order, the
court stated: ‘‘The court notes that the [guidelines]
worksheet indicates a gross income [for the plaintiff]
of . . . $3470, and for [the defendant of] $5769. Net
incomes [for the plaintiff] of $2344, and for [the defen-
dant] of $3652. The court notes that the [guidelines
indicate] a presumptive current support amount of $185
for [the plaintiff] and $288 for [the defendant]. Having
considered the exhibits, the testimony of the parties,
having reviewed the motion and supporting documenta-
tion, the court grants the defendant’s motion for order
concerning child support postjudgment and orders
child support in the amount of $288 per week.’’
  Unlike in Tuckman v. Tuckman, 308 Conn. 194, 208,
61 A.3d 449 (2013), upon which the plaintiff relies,4 the
basis for the child support order in this case is readily
ascertainable and can be verified by noting that the
combined net weekly incomes, as indicated on the
guidelines worksheet, to which the court referred,
exceeded $4000 per week, and that $185 and $288 were
the presumptive proportional minimal amounts
required of each party by the guidelines. Given that
the parties’ combined net weekly base salaries were in
excess of $4000, the court had the discretion to order,
as a minimum, the presumptive child support amount
for a combined net weekly income of $4000, which
is the highest weekly amount listed on the guidelines
schedule.5 See Regs., Conn. State Agencies § 46b-215a-
2c (a) (2).
   Even if the phraseology used by the court in ‘‘noting’’
the parties’ gross and net incomes cannot semantically
be treated as factual findings, as the plaintiff argues, a
court’s decision on a support order can stand even if
it lacks specific findings as to gross and net incomes.
A trial court is ‘‘not required to make explicit findings
as to net income.’’ Valentine v. Valentine, supra, 164
Conn. App. 369; see also Hughes v. Hughes, 95 Conn.
App. 200, 207–208, 895 A.2d 274, cert. denied, 280 Conn.
902, 907 A.2d 90 (2006).
  ‘‘[A] court must base its child support and alimony
orders on the available net income of the parties . . . .
Whether . . . an order falls within this prescription
must be analyzed on a case-by-case basis. Thus, while
our decisional law in this regard consistently affirms
the basic tenet that support and alimony orders must
be based on net income, the proper application of this
principle is context specific. . . . [T]he trial court is
not required to make specific reference to the criteria
that it considered in making its decision.’’ (Citation
omitted; emphasis omitted; internal quotation marks
omitted.) Szynkowicz v. Szynkowicz, 140 Conn. App.
525, 530–31, 59 A.3d 1194 (2013).
   In the present case, facially, the court had before it
the parties’ financial affidavits and other evidence as
to their net incomes, and it specifically indicated that
it had taken all of the evidence presented into account
in fashioning its modified order of child support, which
it stated was the presumptive amount required by the
guidelines. It is sufficient that the court, referencing
the guidelines worksheet, actually stated the amounts
of gross and net incomes that justified its determination
of a modified child support order. Affording the court
every reasonable presumption in favor of the correct-
ness of its decision, and absent any indication to the
contrary, we assume that the court considered the
appropriate evidentiary underpinnings in fashioning its
order. See Hughes v. Hughes, supra, 95 Conn. App. 208;
see also Young v. Commissioner of Correction, 104
Conn. App. 188, 190 n.1, 932 A.2d 467 (2007) (when
decision lacks specificity, this court presumes trial
court made necessary findings if we are able to infer
facts on which court’s decision appears to have been
predicated), cert. denied, 285 Conn. 907, 942 A.2d 416
(2008).
                           III
  The plaintiff’s next claim is that the trial court erred
by making findings as to the parties’ gross and net
incomes based on an unsworn guidelines worksheet
prepared by a family relations officer where the infor-
mation on the guidelines worksheet was contrary to the
gross and net incomes set forth in the parties’ financial
affidavits or testified to by the parties. As part of this
claim, the plaintiff also argues that the court should
not have considered the guidelines worksheet without
its first being submitted into evidence. The defendant
argues that this claim was not properly preserved, but
if this court decides to review it, the court properly
referred to the net incomes reflected on the guidelines
worksheet because the information it contained was
supported by the evidence presented during the hearing
on the defendant’s motion for order.6 We agree with
the defendant that the plaintiff did not properly preserve
either part of this claim.
   ‘‘It is well settled that a trial court can be expected
to rule only on those matters that are put before it.
. . . [A] party cannot present a case to the trial court
on one theory and then seek appellate relief on a differ-
ent one . . . . For this court to . . . consider [a] claim
on the basis of a specific legal ground not raised during
trial would amount to trial by ambuscade, unfair both
to the [court] and to the opposing party.’’ (Citations
omitted; internal quotation marks omitted.) Ucci v.
Ucci, 114 Conn. App. 256, 261–62, 969 A.2d 217 (2009).7
In addition, Practice Book § 60-5 provides in relevant
part that this court ‘‘shall not be bound to consider a
claim unless it was distinctly raised at the trial or arose
subsequent to the trial . . . .’’
   The plaintiff first argues that because the guidelines
worksheet was not entered into evidence, the court was
not permitted to rely on it when determining its order as
to child support. During the hearings on the defendant’s
motion for order and on her motion to reargue, how-
ever, the plaintiff never objected to the submission of
the guidelines worksheet to the trial court or to the
court’s consideration of it because it had not been
marked as an exhibit. The plaintiff’s motion to reargue
also makes no reference to the guidelines worksheet;
rather, her allegations assert that the defendant’s finan-
cial affidavit was ‘‘incomplete and failed to properly
declare his income as that term is defined in the
[guidelines].’’
  As to the plaintiff’s claim that the guidelines work-
sheet contained information that was unsupported by
the evidence, during the hearing on the plaintiff’s
motion to reargue, her counsel argued that he had ‘‘no
reason to doubt that [f]amily [r]elations put together a
[guidelines worksheet] because they based it on [the
defendant’s] financial affidavit,’’ an admission that the
information contained in the guidelines worksheet to
which the plaintiff is now objecting was indeed in evi-
dence. This admission is diametrically opposed to the
plaintiff’s claim on appeal that the information on the
guidelines worksheet was contrary to the gross and net
incomes set forth in the parties’ financial affidavits or
testified to by the parties.
   As the plaintiff is objecting to the court’s consider-
ation of the guidelines worksheet for the first time on
appeal, we decline to review this claim.
                            IV
  The plaintiff’s final claim is that the trial court erred
by failing to take into account the defendant’s income
in excess of his base salary when it determined his
child support obligation. The defendant counters that
the court entered its order of child support after consid-
ering both parties’ incomes, including income in excess
of their respective base salaries, and that ultimately,
the court did not abuse its discretion in determining
that a supplemental child support order based on the
parties’ income of indeterminate amounts was not
appropriate in this particular case. We agree with the
defendant. We address this claim in two parts as it
relates to both the court’s initial ruling on the defen-
dant’s motion for order and its ruling on the plaintiff’s
motion to reargue, from which the plaintiff also appeals.
                             A
   We first address the plaintiff’s challenge to the court’s
decision on the defendant’s motion for order. During the
hearing on the defendant’s motion, the parties’ financial
affidavits were entered as exhibits. The plaintiff’s finan-
cial affidavit reflected a gross base salary from her
employment at GE Capital of $13,878 per month, or
$166,536 per year. During the cross-examination of the
plaintiff, however, it was revealed that her gross weekly
base salary was $3470, for a total gross annual base
salary of $180,440. In addition to her base salary, she
earned a gross bonus of $2114 per month, or $25,368
per year. She testified that she is paid a bonus once
per year.
   The defendant’s financial affidavit showed his gross
base salary from his employment at Morgan Stanley as
being $25,000 per month, or $300,000 per year. The
defendant testified that he also received deferred com-
pensation in the form of stock in addition to his base
salary. Attached as schedules to his financial affidavit
were summaries from Morgan Stanley listing in detail
his interest in unvested Morgan Stanley stock units and
the ‘‘Morgan Stanley Investment Management Plan,’’ as
well as the vesting and distribution schedules for both.
The defendant testified that the deferred compensation
he receives from these interests is not guaranteed and
that, if his department or he did something wrong, the
money could be taken back. Additionally, he testified
that even after some of the awards vest, they are not
immediately distributed to the defendant in full but,
rather, distributed at a much later date, sometimes years
after vesting. The defendant pointed out that, with
respect to his 2014 W-2 form, the amount reflected as
deferred compensation income had vested but had not
been distributed and that he had included all of his
cash compensation on his financial affidavit.
   There is no indication in the record that the court
did not consider the evidence of the plaintiff’s bonus
income from GE Capital and of the defendant’s deferred
compensation from Morgan Stanley. The former was
presented as evidence during the plaintiff’s testimony
and through defendant’s exhibit B, although she omitted
any mention of her bonus income in her financial affida-
vit. The defendant testified as to the nature of his
deferred compensation plan and his receipt of awards
of stock from his employer, and also attached documen-
tation describing his past receipt of such compensation
to his financial affidavit as a separate schedule. The
gist of the plaintiff’s claim is that the court should have
based its child support order on more than the defen-
dant’s net base income from his base salary. On appeal,
the plaintiff argues that the court’s order is not in com-
pliance with the guidelines. She asserts that the court
was required either to issue a supplemental child sup-
port order based on a percentage of the defendant’s
deferred compensation income, which is what the plain-
tiff requested during the hearing on the defendant’s
motion for order,8 or that the court should have included
the amount of the defendant’s deferred compensation
income in determining his net weekly income for pur-
poses of establishing his weekly child support obli-
gation.
   During the hearing on the defendant’s motion for
order, the plaintiff submitted into evidence her own
child support calculations. In making these calcula-
tions, she did not use the defendant’s income as stated
on his financial affidavit but, rather, included all the
income reported on his 2014 W-2 form, and ascribed
to the defendant a weekly income of $7434.9 She also
calculated her own income based on her admittedly
understated weekly base income as reflected on her
financial affidavit. The plaintiff, however, clearly indi-
cated to the court that the income from the defendant’s
deferred compensation was not a part of her calculation
that resulted in her request for her purported maximum
presumptive amount of $895 per week in child support.
Rather, she requested that the court consider entering
a supplemental order based on a percentage of his
deferred compensation income, which she admitted
consisted of future unknown amounts. In seeking the
$895 per week order, the plaintiff requested that the
court order the maximum presumptive amount of child
support based on the parties’ proportional shares of
12.04 percent of what she claimed was their combined
net weekly income of $9674.10 In light of the circum-
stances of the present case, in which the parties’ com-
bined net weekly income was in excess of $4000, the
court’s child support order of the presumptive minimum
child support amount pursuant to the guidelines was
legally proper.
   It has long been established that the guidelines, as
promulgated by a commission empowered pursuant to
legislation enacted in 1989; see Public Acts 1989, No.
89-203; were intended to ‘‘substantially [circumscribe]
the traditionally broad judicial discretion of the court
in matters of child support.’’ Favrow v. Vargas, 222
Conn 699, 715, 610 A.2d 1267 (1992). ‘‘[T]he . . . guide-
lines shall be considered in all determinations of child
support amounts within the state and . . . the guide-
lines consist of the Schedule of Basic Child Support
Obligations as well as the principles and procedures
set forth [therein].’’ (Emphasis in original; internal quo-
tation marks omitted.) Maturo v. Maturo, 296 Conn.
80, 118, 995 A.2d 1 (2010).
   The guidelines that became effective on July 1, 2015,
were in effect at the time the court conducted its hearing
on the defendant’s motion for order. The 2015 guide-
lines codified developments in recent cases decided by
the Supreme Court and this court regarding the consid-
eration of child support order amounts whenever the
parties’ combined net weekly income exceeds $4000.
Child Support and Arrearage Guidelines (2015), pream-
ble, § (e) (5), p. ix.
   In Maturo, our Supreme Court noted that ‘‘[t]he effect
of unrestrained child support awards in high income
cases is a potential windfall that transfers wealth from
one spouse to another or from one spouse to the chil-
dren under the guise of child support.’’ (Emphasis in
original.) Maturo v. Maturo, supra, 296 Conn. 105. The
court emphasized that ‘‘all child support awards must
be made in accordance with the principles established
[in the guidelines and any applicable statutes] to ensure
that such awards promote equity, uniformity and con-
sistency for children at all income levels. . . . [All child
support awards] should follow the principle expressly
acknowledged in the preamble [of the guidelines] and
reflected in the schedule that the child support obliga-
tion as a percentage of combined net weekly income
should decline as the income level rises.’’ (Citations
omitted; emphasis omitted; internal quotation marks
omitted.) Id., 94–95. In Maturo, the court faulted the
dissolution court’s open-ended allocation of 20 percent
of the defendant’s net bonus income for child support
because it was inconsistent with the schedule contained
in the guidelines and it violated the principle that a
decreased percentage of the parties’ combined net
weekly income should be awarded as the parties’
income level rises. Id., 97.
  Consistent with Maturo and the guidelines schedule,
absent a proper deviation, the trial court could not order
the parties, who had a combined net weekly income of
more than $4000 and one minor child, to pay less than
the presumptive amount set forth in the child support
guidelines, i.e., $482,11 or more than 12.04 percent of
their combined net weekly income. See Regs., Conn.
State Agencies § 46b-215a-2b (f). In addition, in Maturo,
the court determined it was error for the dissolution
court to fail to provide ‘‘any explicit justification for
the award of bonus income that was related to the
financial or nonfinancial needs or characteristics of the
children under . . . § 46b-84 (d).12 . . . In fact, there
is no evidence that the court considered anything other
than the defendant’s income and earning capacity in
making the child support award. Thus, absent a finding
as to how the additional funds would be used for the
benefit of the children and how the award was related
to the factors identified in § 46b-84 (d), we conclude
that the court exceeded its legitimate discretion.’’
(Emphasis in original; footnotes added.) Maturo v.
Maturo, supra, 296 Conn. 103.
   Subsequent to Maturo, in Dowling v. Szymczak, 309
Conn. 390, 400–402, 72 A.3d 1 (2013), the Supreme Court
provided further guidance for determining child support
obligations in high asset, high income familial situa-
tions. Our Supreme Court explained: ‘‘[T]he schedule
[in the guidelines] sets forth a presumptive percentage
and resultant amount corresponding to specific levels
of combined net weekly income; the schedule begins
at $50 and continues in progressively higher $10 incre-
ments, terminating at $4000. . . . This court has recog-
nized that the guidelines nonetheless apply to combined
net weekly income in excess of that maximum amount.
. . . Indeed, the regulations direct that, [w]hen the par-
ents’ combined net weekly income exceeds $4,000, child
support awards shall be determined on a case-by-case
basis, and the current support prescribed at the $4,000
net weekly income shall be the minimum presumptive
amount. . . .
   ‘‘Either the presumptive ceiling of income percentage
or presumptive floor of dollar amount on any given
child support obligation, however, may be rebutted by
application of the deviation criteria enumerated in the
guidelines and by the statutory factors set forth in § 46b-
84 (d). . . . In order to justify deviation from this
range, the court must first make a finding on the record
as to why the guidelines were inequitable or inappropri-
ate . . . . Thus, this court unambiguously has stated
that, when a family’s combined net weekly income
exceeds $4000, the court should treat the percentage
set forth in the schedule at the highest income level as
the presumptive ceiling on the child support obligation,
subject to rebuttal by application of the deviation crite-
ria enumerated in the guidelines, as well as the statutory
factors described in § 46b-84 (d). . . . In other words,
as long as the child support award is derived from a
total support obligation within this range—between the
presumptive minimum dollar amount and the presump-
tive maximum percentage of net income—a finding in
support of a deviation is not necessary.’’ (Citations omit-
ted; emphasis omitted; internal quotation marks
omitted.)
   In Misthopoulos v. Misthopoulos, 297 Conn. 358, 363,
999 A.2d 721 (2010), the defendant appealed from a trial
court’s judgment that required him to pay 20 percent
of his annual net cash bonus as additional child support
on top of a $477 weekly order based on the parties’
combined net weekly income. The Supreme Court
reversed the judgment after concluding that the trial
court did not base this supplemental child support order
on the needs of the children and, in addition, improperly
deviated from the guidelines, as ‘‘any deviation from
the schedule or the principles on which the guidelines
are based must be accompanied by the court’s explana-
tion as to why the guidelines are inequitable or inappro-
priate and why the deviation is necessary to meet the
needs of the child.’’ (Internal quotation marks omitted.)
Id., 368.
   In the present case, the court found that the parties’
combined net weekly income from their respective base
salaries was $6000, well in excess of $4000 per week,
the highest combined income level promulgated in the
schedule. Pursuant to the applicable guidelines codified
subsequent to Maturo and its progeny, the court could
‘‘exercise [its] discretion consistent with the income
scope as set forth in [§] 46b-215c (a) (2) [of the Regula-
tions of Connecticut State Agencies] on a case by case
basis where the combined income exceeds the range
of the schedule. When the combined net weekly income
exceeds $4,000, the presumptive support amount shall
range from the dollar amount at the $4,000 level to the
percentage amount at that level applied to the combined
net weekly income consistent with statutory criteria,
including . . . § 46b-84 (d) . . . . In exercising dis-
cretion in any given case, the . . . trial judge should
consider evidence submitted by the parties regarding
actual past and projected child support expenditures
to determine the appropriate order.’’ Child Support and
Arrearage Guidelines (2015), preamble, § (e) (5), p. ix.
   It was therefore an appropriate exercise of the trial
court’s discretion to adhere to the guidelines schedule
and to order the presumptive minimum child support
amount of $288 per week in the present case. The plain-
tiff presented limited evidence to the court that would
have justified a higher amount. It was her burden to
prove that the presumptive minimum child support
amount would be inappropriate or inequitable and that
an application of the deviation criteria in the guidelines
and the statutory criteria contained in § 46b-84 (d) was
necessary. In fact, during the hearing on the defendant’s
motion for order, the plaintiff never argued that any
deviation from the guidelines was justified, nor did she
refer to the criteria in § 46b-84 (d). She simply
demanded, without any real justification, that the court
order both the maximum presumptive amount under
the guidelines, as well as a supplemental order based on
the defendant’s deferred compensation income. Other
than the expenses listed on her financial affidavit, the
veracity of which had been called into question, she
presented no other evidence or any testimony regarding
the ‘‘age, health, station, occupation, educational status
and expectation, amount and sources of income, voca-
tional skills, employability, estate and needs’’ of the
parties’ minor child; General Statutes § 46b-84 (d); upon
which the trial court could base an order deviating from
the guidelines or a supplemental child support order
based on income derived from the defendant’s deferred
compensation plan. The plaintiff did not argue that the
child’s needs dictated a child support order higher than
the presumptive minimum amount. Rather, her argu-
ments focused exclusively on what she asserted was
the defendant’s cash income from the prior year and his
receipt of indeterminate deferred compensation. Her
request for a child support order of $895 per week, or
$3878 per month, was in excess of the base unallocated
alimony and child support amount she had been receiv-
ing pursuant to the dissolution judgment, suggesting
that she was essentially seeking a continuation of ali-
mony disguised as child support. ‘‘[S]upport award[s]
may not be used to disguise alimony award[s] to the
custodial parent.’’ (Internal quotation marks omitted.)
Maturo v. Maturo, supra, 296 Conn. 105–106.; see also
Brown v. Brown, 190 Conn. 345, 349, 460 A.2d 1287
(1983).
   We therefore are not persuaded that the court abused
its discretion in ordering $288 per week as child support
given the high incomes of both parties, the lack of any
evidence as to any specialized or particular financial
needs of the child, and the fact that other unmodified
portions of the dissolution decree address payment for
the many typical additional expenses for a child that
are likely to arise—daycare, the child’s health needs, the
cost of his extracurricular activities, including summer
camp, and his potential need for future assistance with
college expenditures.
  For the same reasons, we conclude that the court
acted within its discretion in determining that a supple-
mental child support order regarding the parties’
income of indeterminate amounts was not appropriate
or necessary in this particular case. The guidelines pro-
vide that child support shall be determined as follows:
  ‘‘(1) Order requirements
  ‘‘(A) Specific dollar amount
  ‘‘The current support order shall include a specific
dollar amount of support as a primary element, to be
paid on a recurring basis.
  ‘‘(B) Indeterminate amounts
  ‘‘The primary requirement of a specific dollar amount
of current support shall not preclude the entry of a
supplemental order, in appropriate cases, to pay a per-
centage of a future lump sum payment, such as a bonus.
Such supplemental orders shall be entered when a spe-
cific dollar amount of the future lump sum payment
has not been ordered and such payment is of an indeter-
minate amount, subject to clauses (i) and (ii) in this sub-
paragraph:
  ‘‘(i) for combined net weekly incomes not more than
$4,000, the percentage shall be generally consistent with
the schedule in subsection (e) of this section;
  ‘‘(ii) for combined net weekly incomes over $4,000,
the order shall be determined on a case by case basis
consistent with applicable statutes.’’ Regs. Conn. State
Agencies § 46b-215a-2c (c) (1); see also Child Support
and Arrearage Guidelines (2015), preamble, § (g) (7).
   The court’s child support order tracks the language in
§ 46b-215a-2c (c) (1) of the Regulations of Connecticut
State Agencies. The specific dollar amount ordered to
be paid by the defendant as child support was $288 per
week, which was calculated using the parties’ combined
net weekly determinate income, i.e., their base salaries.
Because the parties’ combined net weekly income
exceeded $4000 using their base salary income alone,
it was within the court’s discretion not to make any
supplemental order with respect to income of indeter-
minate amount, as such orders in cases in which the
net weekly income exceeds $4000 are to be determined
on a case-by-case basis. See Regs. Conn. State Agencies
§ 46b-215a-2c (c) (1) (B) (ii).
   The preamble to the guidelines, referring to ‘‘supple-
mental orders,’’ provides in relevant part as follows:
‘‘[S]ometimes when a support order is being set the
parties have knowledge of anticipated future payments
of an unknown amount, such as a bonus or other incen-
tive based compensation such as stock options,
restricted stock, or other stock rights if, and, or when
vested or exercisable. While the expected amounts may
be substantial, the indeterminate nature of such
amounts precludes their inclusion in the gross income
of the parent expected to receive them at the time the
order enters.13 In such cases . . . the most practical
way of considering such amounts for purposes of estab-
lishing an appropriate amount of support is to treat
the amounts separately from the basic current support
order, which is to be paid periodically. . . . [W]hen the
order is entered, the parties agree or the court orders
[that] a percentage of the future amounts shall be obli-
gated as support upon either the receipt of the payment
(such as in the event of a bonus), or upon vesting (such
as restricted stock or stock options). This approach
maintains the integrity of the current support calcula-
tion method, since it does not attempt to include inde-
terminate or speculative amounts in a parent’s gross
income. It also saves the parties from returning to court
to modify the support order to account for receipt of
the payment. . . . [F]or combined net weekly incomes
over $4,000, [supplemental] order[s] shall be deter-
mined on a case by case basis consistent with the deter-
mination of the child support order . . . .’’ (Footnote
added.) Child Support and Arrearage Guidelines (2015),
preamble, § (g) (7), p. xv.
  It appears from the record that, during the hearing on
the defendant’s motion for order, the self-represented
plaintiff understood that the defendant’s deferred com-
pensation would be awarded in future indeterminate
amounts, but because she claimed she could determine
the amount of such awards on the defendant’s 2014 W-
2 form, she lumped what he testified was additional
vested but undistributed deferred compensation into
her calculation of his gross and net weekly income, and
asked for the maximum presumptive amount pursuant
to the guidelines based on that purported income. At
a later point in the hearing, however, she asked the
court to consider a supplemental order based on a per-
centage of the defendant’s future bonus or deferred
compensation payments of unknown amount.
   The plaintiff argues that the court did not consider
the parties’ income of indeterminate amounts in making
its orders, which is not the case. The court had before
it evidence of the plaintiff’s bonus income, as well as
evidence that future deferred compensation paid to the
defendant in indeterminate amounts could be subject
to ‘‘claw back,’’ and that it was, at times, distributed
years after being awarded. There is no indication in the
record that the trial court did not consider the defen-
dant’s receipt of deferred compensation, as it specifi-
cally noted during the hearings on the defendant’s
motion for order and the motion to reargue that it had
considered all of the evidence and testimony, including
the parties’ financial affidavits.
   The plaintiff also argues that the parties’ indetermi-
nate income should have been included in the court’s
determination of the parties’ gross and combined net
weekly income when it calculated the weekly support
order. This argument is contrary to Maturo and its prog-
eny, and the guidelines’ regulations conforming to the
legal principles established therein.14 As described pre-
viously, in the preamble to the guidelines, ‘‘the indeter-
minate nature of such amounts [of bonus or other
incentive based compensation] precludes their inclu-
sion in the gross income of the parent expected to
receive them at the time the order enters.’’ Child Sup-
port and Arrearage Guidelines (2015), preamble, § (g)
(7), p. xv. The ability of a trial court to make supplemen-
tal orders is meant to address specifically the variability
and speculative nature of income of indeterminate
amounts and ‘‘saves the parties from returning to court
to modify the support order to account for receipt of
the payment.’’ Id.
  Even if the court had been provided with sufficient
evidence to assign a periodically determined, predict-
able amount to the defendant’s bonus income, it would
not be required to be included in the calculation of his
gross and net weekly income, but, rather, it would be
awarded as a fixed percentage of the routine, consistent
annual bonus income in the nature of a supplemental
order. Moreover, because the parties’ combined net
weekly base salaries were already in excess of $4000
per week, the court still had the discretion to order
only the presumptive minimum child support amount
and to decline to enter any supplemental order, which
the plaintiff conceded during the hearing on her motion
to reargue.
  As we have discussed previously in this part of the
opinion, there was little evidence presented by the
plaintiff to justify the necessity for an award higher
than the presumptive minimum amount required under
the guidelines.15 Accordingly, we conclude that the trial
court did not abuse its discretion in determining its
child support order, which was in compliance with
the guidelines.
                            B
  Finally, we address the plaintiff’s claim that the trial
court erred in denying her the relief that she sought in
connection with her motion to reargue. After the court
granted the plaintiff’s motion to reargue, it held a hear-
ing and declined to afford the plaintiff the relief she
was requesting. When a trial court grants a motion to
reargue and merely reaffirms the underlying judgment,
as is the present case, its original decision stands. See
Nelson v. Dettmer, 305 Conn. 654, 676, 46 A.3d 916
(2012). In refusing to grant the plaintiff any relief, the
court reiterated that it had considered all of the evi-
dence presented during the hearing on the defendant’s
motion for order, as well as the child support guidelines
and the statutory factors set forth in General Statutes
§§ 46b-82, 46b-86 and 46b-215, and that it could see no
reason to disturb its earlier ruling. We are not persuaded
that the court’s ruling reflects an abuse of discretion.
   ‘‘The granting of a motion for reconsideration and
reargument is within the sound discretion of the court.
The standard of review regarding challenges to a court’s
ruling on a motion for reconsideration is abuse of dis-
cretion. As with any discretionary action of the trial
court . . . the ultimate [question for appellate review]
is whether the trial court could have reasonably con-
cluded as it did.’’ (Internal quotation marks omitted.)
Shore v. Haverson Architecture & Design, P.C., 92
Conn. App. 469, 479, 886 A.2d 837 (2012).
  ‘‘The purpose of a reargument is . . . to demonstrate
to the court that there is some decision or some princi-
ple of law which would have a controlling effect, and
which has been overlooked, or that there has been a
misapprehension of facts. . . . It may also be used to
address . . . claims of law that the [movant] claimed
were not addressed by the court.’’ (Internal quotation
marks omitted.) Pressley v. Johnson, 173 Conn. App.
402, 407, 162 A.3d 751 (2017).
   ‘‘A motion to reargue is not a device to obtain a
second bite of the apple or to present additional cases
or briefs which could have been presented at the time
of the original argument.’’ (Internal quotation marks
omitted.) C. R. Klewin Northeast, LLC v. Bridgeport,
282 Conn. 54, 101 n.39, 919 A.2d 1002 (2007). A motion
to reargue may also be appropriate where there is newly
discovered evidence, that is, evidence that could not
have been discovered earlier by the exercise of due
diligence. Durkin Village Plainville, LLC v. Cunning-
ham, 97 Conn. App. 640, 656, 905 A.2d 1256 (2006).
   During the hearing on the motion to reargue, the
plaintiff attempted to interject, by way of argument
only, additional information and explanation concern-
ing the nature of the defendant’s deferred compensation
and also claimed, without any proof, that the defendant
may have been receiving some other form of additional
cash bonus. The plaintiff’s primary concern was that
the court had misapprehended the facts relative to the
total amount of the defendant’s income. Counsel for
the plaintiff stated: ‘‘My review of the orders of the
court are that they are not in accordance with the . . .
guidelines. . . . [The plaintiff] did, in fact, seek to point
[that] out to the court . . . but perhaps in a different
way than I would do at the present time.’’16 Essentially,
counsel was arguing that the facts surrounding the
defendant’s income were not clearly presented to the
court during the hearing on the defendant’s motion for
order. This was an improper use of a motion to reargue,
and the court did not abuse its discretion in declining
to grant the plaintiff any relief, as the information the
plaintiff was relaying to the court did not consist of
any prior evidence that the court had misapprehended
or that could not have been earlier discovered and pre-
sented during the previous hearing on the defendant’s
motion. The plaintiff also did not request that the court
consider any overlooked legal authority or claim. The
plaintiff essentially argued, without any additional
proof, that the defendant had misrepresented the extent
of his income.17 We conclude that the court applied the
well-known standard on motions to reargue in making
its decision and did not abuse its discretion in denying
the relief sought in the motion to reargue. See, e.g.,
Light v. Grimes, 156 Conn. App. 53, 69–70, 111 A.3d
551 (2015) (holding that abuse of discretion was not
demonstrated by trial court’s refusal to provide relief
in connection with motion for reargument).
   We further conclude that even if the arguments made
by counsel for the plaintiff to the court during reargu-
ment had been proper, they would have made little
difference in an appropriate analysis of the defendant’s
child support obligation. The arguments did not estab-
lish any predictable certainty as to the future amounts
of the defendant’s deferred compensation. Counsel for
the plaintiff admitted that the value of the defendant’s
restricted shares of stock ‘‘depends on the value of
the stock on the day . . . that the restrictions lapse.’’
Essentially, the plaintiff, in reargument, told the court
that the defendant made too much money to be ordered
to pay only the presumptive minimum child support
amount of $288, but other than focusing on the amount
of the defendant’s income, the plaintiff, following an
approach disapproved by the Supreme Court in Maturo,
failed to establish any misapprehended deviation or
§ 46b-84 (d) criteria that would justify a ruling that the
needs of the parties’ minor child required the entry of
either a higher weekly amount within the range between
the minimum and the maximum presumptive amounts,
a deviation from the guidelines to a higher weekly
amount, or a supplemental order based on the defen-
dant’s bonus income.
   We therefore conclude that the court properly exer-
cised its discretion in ordering the defendant to pay
child support based on the presumptive minimum
amount for a family whose combined net weekly
income exceeds $4000. The presumptive amount of
$288 was not rebutted adequately by the plaintiff with
proof that a higher amount in compliance with the
guidelines was necessary, or that an application of the
deviation criteria enumerated in the guidelines, as well
as the statutory factors described in § 46b-84 (d), appro-
priately and equitably justified a higher amount of
child support.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     This figure was derived as follows, as reflected on the guidelines work-
sheet: The basic child support obligation from the schedule of basic child
support obligations for families with combined net weekly incomes of $4000
or higher is $473. The plaintiff’s share of this amount, based on the percentage
of the parties’ combined net weekly incomes that her net weekly income
comprises, 39.07 percent, was $185. The defendant’s share of the $473 basic
child support obligation was 60.93 percent, or $288. If the court had decided
to award the maximum presumptive amount of child support, the court
would have multiplied the recommended percentage on the schedule of
basic child support obligations, 12.04 percent, by the parties’ combined net
weekly incomes and ordered the defendant to pay 60.93 percent of that
amount, or $440.
   2
     On March 16, 2016, the plaintiff filed a motion for articulation, which
the court denied on July 8, 2016. On August 25, 2016, the plaintiff filed a
motion for review. On October 7, 2016, this court granted the motion for
review but denied the relief requested therein.
   3
     Review would be plenary if this appeal raised a question of whether,
and to what extent, the guidelines apply. See Unkelbach v. McNary, 244
Conn. 350, 357, 710 A.2d 717 (1998) (interpretation of statutory scheme that
governs child support determinations in Connecticut constitutes question
of law).
   4
     In Tuckman, our Supreme Court concluded that the trial court had
abused its discretion in awarding an amount of child support without
determining the net income of the parties, mentioning or applying the guide-
lines, or making a specific finding on the record as to why it was deviating
from the guidelines as required by the child support statutes, regulations
and guidelines. Tuckman v. Tuckman, supra, 308 Conn. 208. The combined
effect of these omissions on the part of the trial court left open to speculation
whether it acknowledged the guidelines but deviated from them without
making findings on the record as to how application of the guidelines would
be inequitable or inappropriate, or, in the alternative, disregarded the guide-
lines entirely. Id., 203.
   5
     Whether the court abused its discretion in not ordering that the defendant
pay a higher amount in child support based on his deferred stock compensa-
tion, which he received in addition to his base salary, is the subject of part
IV of this opinion.
   6
     Practice Book § 25-30, entitled ‘‘Statements to Be Filed,’’ provides in
relevant part: ‘‘(e) Where there is a minor child who requires support, the
parties shall file a completed [guidelines worksheet] at the time of any court
hearing concerning child support . . . .’’ (Emphasis added.); see Lusa v.
Grunberg, 101 Conn. App. 739, 758–59, 923 A.2d 795 (2007) (trial court can
rely on guidelines worksheet not submitted into evidence if figures going
into calculations on worksheet substantiated by evidence produced at trial).
   7
     The plaintiff does not argue that this court should afford any type of
extraordinary review to the present claim.
   8
     We note that the plaintiff was self-represented during the hearing on the
defendant’s motion for order, and represented by counsel during the hearing
on her motion to reargue.
   9
     It is on the basis of this 2014 W-2 form that the plaintiff apparently
justifies her claim that the defendant also may have been receiving other
bonus income besides his deferred compensation at the time of the hearing
on the defendant’s motion for order. The defendant, however, never testified
that he received any bonus income other than the deferred compensation
listed on the schedule attached to his financial affidavit. Again, the defendant
testified that he did not report all of the income noted on his W-2 form as
income on his financial affidavit because, although deferred compensation
benefits had vested and the vesting amounts been reported as income on
the W-2 form, they had not been distributed to him as cash compensation.
   10
      The court noted that the plaintiff was seeking more in child support
than she had been awarded as unallocated alimony and child support by
the dissolution court in 2008.
   11
      Although the plaintiff noted during the hearing on the motion to reargue
that the court incorrectly found the presumptive amount to be $473, not
$482, she has not requested reversal on this ground.
   12
      General Statutes § 46b-84 (d) provides: ‘‘In determining whether a child
is in need of maintenance and, if in need, the respective abilities of the
parents to provide such maintenance and the amount thereof, the court
shall consider the age, health, station, occupation, earning capacity, amount
and sources of income, estate, vocational skills and employability of each
of the parents, and the age, health, station, occupation, educational status
and expectation, amount and sources of income, vocational skills, employ-
ability, estate and needs of the child.’’
   13
      In Maturo v. Maturo, supra, 296 Conn. 106, our Supreme Court distin-
guished between two types of bonus income, stating: ‘‘[W]hen there is a
proven, routine consistency in annual bonus income, as when a bonus is
based on an established percentage of a party’s steady income, an additional
award of child support that represents a percentage of the net cash bonus
also may be appropriate if justified by the needs of the child. When there
is a history of wildly fluctuating bonuses, however, or a reasonable expecta-
tion that future bonuses will vary substantially . . . an award based on a
fixed percentage of the net cash bonus is impermissible unless it can be
linked to the child’s characteristics and demonstrated needs.’’ (Emphasis
in original.)
   14
      The plaintiff also claims that the defendant’s deferred compensation,
which already had been distributed in 2015, should have been considered
by the court. Any deferred compensation income distributed to the defendant
prior to August 31, 2015, however, already was subject to being paid to the
plaintiff as unallocated alimony and child support pursuant to the judgment
of dissolution. The court was within its discretion not to order child support
based on the receipt of those past amounts prior to the date of the court’s
order, as ordering child support based on those amounts would inequitably
have permitted the plaintiff to double dip by requiring the defendant to pay
support twice based on the same income.
   15
      In determining whether to supplement the basic child support obligation
with bonus income, the court also must consider the property division and
custody schedule, as well as any additional support obligations imposed on
the noncustodial parent for education, health care, recreation, insurance,
daycare, and other matters. In the present case, the dissolution court entered
separate orders requiring the defendant to pay one half of the child’s medical,
health related and daycare expenses, as well as one half of his extracurricular
activities, which ‘‘presumably would cover many of the luxuries to which
children of affluent families are accustomed and would expect to be main-
tained following a divorce. When not covered by separate orders, however,
such expenses are not infinite, and thus are not likely to represent a uniform
percentage of a defendant’s variable bonus income, regardless of the income
level in any given year.’’ Maturo v. Maturo, supra, 296 Conn. 107.
   16
      The plaintiff’s argument here appears to suggest that because she repre-
sented herself during the hearing on the defendant’s motion for order and,
in connection with the motion to reargue, was represented by counsel, the
court should afford her an opportunity to permit counsel to revisit matters
decided during the hearing. There is no basis in law for this use of the
motion to reargue, which, for obvious reasons, would have prejudiced the
defendant. ‘‘This court has always been solicitous of the rights of pro se
litigants and, like the trial court, will endeavor to see that such a litigant
shall have the opportunity to have his case fully and fairly heard so far as
such latitude is consistent with the just rights of any adverse party. . . .
Although we will not entirely disregard our rules of practice, we do give
great latitude to pro se litigants in order that justice may both be done and
be seen to be done. . . . For justice to be done, however, any latitude
given to pro se litigants cannot interfere with the rights of other parties,
nor can we disregard completely our rules of practice.’’ (Citation omitted;
emphasis added; internal quotation marks omitted.) Wasilewski v. Machuga,
92 Conn. App. 341, 342, 885 A.2d 216 (2005).
   17
      In fact, counsel for the plaintiff properly stated that a more appropriate
motion, in the case of fraud being perpetrated on the court by the defendant,
would have been a motion to open the judgment, so that the plaintiff could
‘‘present to the court . . . a[n] appropriate and full and comprehensive
analysis and display of [the defendant’s] income . . . .’’